Citation Nr: 1410947	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran had active service from May 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In support of his claims, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in November 2010.  A transcript of the hearing has been associated with the claims file.

In November 2011, the Board remanded the claim on appeal for further development.  While on remand, the Veteran's rating was increased from 30 percent to 50 percent, for the entire period on appeal.  Therefore, the issue has been characterized as shown on the title page.  As the requested development was accomplished, the claim is now ready for further disposition by the Board. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals a December 2013 Informal Hearing Presentation submitted by the Veteran's representative as well as VA outpatient treatment records not found in the paper file.  The remainder of the documents in Virtual VA as well as those contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

Regarding the VA outpatient treatment records found in Virtual VA, the Board acknowledges that a portion of the records were not previously reviewed by the agency of original jurisdiction (AOJ).  In this regard, a review of the most recent supplemental statement of the case (SSOC) issued in September 2012 indicates that the AOJ reviewed and considered VA treatment records dated through August 2012.  The Board finds the portion of the newly-added records dated after August 2012 to be not relevant to the present claim in that they address physical disorders not presently on appeal and, to the extent that there are any psychiatric notes associated with the treatment records, the symptoms reported are duplicative of psychiatric symptoms reported in other treatment records already of record.  Therefore, as such records contain duplicative information, they are not relevant to the instant appeal and, consequently, the Board may proceed with a decision at this time without prejudice to the Veteran.     


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of flattened affect, impaired concentration, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, episodic suicidal ideation, difficulty sleeping, flashbacks, and panic attacks, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2009, sent prior to the initial decision issued in May 2009 of the criteria for establishing service connection for PTSD, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.

Moreover, the Board observes that the Veteran's claim for a higher initial rating arises from his disagreement with the assigned initial evaluation following the grant of service connection.  The Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's service connection claim was granted and an initial rating was assigned in the May 2009 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In compliance with its duty to assist as well as the November 2011 Remand instructions, the AOJ associated the Veteran's service treatment records, VA outpatient treatment records, and Vet Center treatment records with the file.  The Board observes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits and that the SSA records are not associated with the claims file.  However, the Veteran has offered sworn testimony that his SSA benefits were not awarded based on his service-connected PTSD.  Rather, he testified that his SSA benefits were awarded due to his nonservice-connected stroke which occurred in 1999.  Transcript [T.] pages 14-15.  As such, SSA records would not be relevant to the present claim and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (if clear that the SSA records are not relevant or potentially relevant under 38 U.S.C. § 5103A(c)(1), VA is not obligated to obtain the supporting documents for the SSA disability benefits grant).  

The Board also notes that, in response to the AOJ's November 2011 letter requesting that the Veteran identify any VA or non-VA healthcare provider who treated him for his PTSD, the Veteran indicated that he received treatment through the VA Medical Center (VAMC) and Vet Center in Fayetteville, Arkansas, and provided a signed authorization form so as to allow VA to request such records on his behalf.  He also indicated that he was sent to a private mental health doctor by the VAMC; however, he did not provide authorization so as to allow VA to obtain such records.  In this regard, the duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Moreover, there is no indication in his VA treatment records that he receives private treatment.  Furthermore, Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in May 2009 and December 2011 with respect to the evaluation of his PTSD. The Board finds that the examinations are adequate to evaluate such disability as the examiners conducted a thorough interview with the Veteran regarding his history and symptoms, reviewed the claims file, and provided a full mental status examination, addressing the relevant rating criteria.  Additionally, the December 2011 VA examination was performed in response to the Board's November 2011 Remand directives.  The Board acknowledges that the December 2011 VA examiner did not indicate that the Vet Center treatment records were reviewed.  Indeed, Vet Center treatment records were not received at the RO until August 2012.  A review of the Vet Center records reveals the Veteran's reports of symptoms that are essentially the same as those reported in the VA treatment records and/or written statements, which were of record at the time of the December 2011 VA examination.  Moreover, the Veteran's own reports at the examination are reflective of the symptoms reported in the Vet Center records.  Notably, the Veteran has not argued that the December 2011 VA examination report is deficient and, to the contrary, his representative cited the examination report in the Informal Hearing Presentation as support for a higher rating.  Thus, the Board finds that the December 2011 VA examination substantially complied with the Board's November 2011 Remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As indicated previously, this case was remanded in November 2011 in order to obtain outstanding VA treatment and Vet Center records and afford the Veteran a VA examination.  All outstanding records were subsequently obtained and he was afforded a VA examination in December 2011.  Therefore, the Board finds that the AOJ has substantially complied with the November 2011 remand directives such that no further action is necessary in this regard.  See Id.;Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Finally, the Veteran was also afforded the opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in November 2010.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the November 2010 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim for a higher initial rating for PTSD.  In this regard, the undersigned asked a series of questions regarding symptomatology reflected in the rating criteria, and testimony regarding the impact of the Veteran's PTSD on his daily life and employment was obtained.  Further, the Veteran indicated that he received treatment through the Vet Center, and these records were subsequently obtained in connection with the Board's November 2011 Remand.  As discussed above, the Veteran also reported that he was in receipt of SSA disability benefits.  The undersigned clarified whether the award of those benefits was related to PTSD.  The Veteran reported that they were not awarded for PTSD, but rather a physical health problem that was incurred in 1999.  As the hearing discussion raised the possibility that there were outstanding treatment records available from the VA Medical Center in Fayetteville, Arkansas, and the local Vet Center, the Board remanded the case to obtain such records.  Additionally, as a question regarding the nature and severity of such disability was raised at the hearing, the Board remanded the case in order to obtain a contemporaneous VA examination, which was conducted in December 2011. As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In this case, the Veteran was granted service connection for PTSD in May 2009, effective January 29, 2007.  He was initially assigned a 30 percent disability rating but, in September 2012, was increased to 50 percent disabling effective January 29, 2007.  He contends that his symptoms are of such severity as to warrant at least a 70 percent disability rating for the entire period on appeal.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the General Rating Formula, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a).

In this regard, GAF scores of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.

A review of the file reveals that the first treatment record that noted any mental health concerns is a November 2006 VA treatment record that reveals that the Veteran complained of anger issues.  Also in November 2006, the Veteran had a depression screen which indicated that he had little interest or pleasure in doing things nearly every day, and felt down, depressed or hopeless nearly every day over the previous two weeks.  He also reported that he had little interest or pleasure in doing things, nearly every day over the previous two weeks.  The VA medical provider noted that he was negative for suicidal ideation. 

A December 2006 VA treatment record documents a treatment session that took place a little over a week after the Veteran's wife died unexpectedly while they were on vacation.  The Veteran complained of anger issues and reported that his temper was terrible when he got out of the military.  He reported that one day, 15 years after the military, he slapped his wife and started drinking.  He subsequently established rules to walk way when he got angry.  He reported that he thought his temper was under control until a doctor gave him antidepressants three years prior to the December 2006 treatment.  He reported that he began to have flashbacks of Vietnam, especially picking up body parts.  He reported that he thought he saw an arm in his backyard.  He reported that after this, he stopped taking the medications but the flashbacks only cut back partly.  He also reported physical health problems that could cause his death at any time.  He reported that he was not sleeping well and that he gets up every few hours.  He reported that it was not pain that awakened him.  He also reported that he had been angry all the time but that he had not experienced anger since his wife died because he had not had time.  He reported that he had changed doctors and lost jobs due to anger.  He reported that he smokes a pack of cigarettes daily and drinks two whiskeys daily.  He also reported that he thinks the whiskeys mellow him slightly but do not really affect his mood.  He reported that he had some DWIs years ago but that he cut down on drinking after he once slapped his wife.  The December 2006 VA psychiatrist noted that the Veteran was calm and clear, walked slowly, and that no gross abnormalities of speech or movement were noted.  The Veteran was placed on prescription medication for sleep.  He was also assigned a GAF of 48.  

A February 2007 VA outpatient treatment record noted the Veteran's report that he was less depressed and was sleeping okay.  The VA psychiatrist again noted that the Veteran was calm and clear, walked slowly, and that no gross abnormalities of speech or movement were noted.  The Veteran to continue prescription medication for sleep.  He was also assigned a GAF of 48.  

A March 2007 VA treatment record authored by a clinical social worker noted a GAF of 47.  The Veteran reported grief associated with the sudden death of his wife in December 2006.  He also reported difficulty sleeping and a goal to decrease his depression.  He also reported a fear of dying associated with a physical health issue not presently on appeal.  The social worker also noted objective findings that the Veteran's mood was depressed, affect was congruent with his mood, and that he had periodic suicidal ideation but denied intent or planning.  He also denied any homicidal ideation. 

An April 2007 VA treatment record authored by a psychiatrist noted a GAF of 46.  During that treatment session, the Veteran reported that he came early for his appointment because he had worsening depression.  He again reported that he smokes a pack of cigarettes daily and drinks two whiskeys daily.  He again reported that he thinks the whiskeys mellow him slightly but do not really affect his mood.  He reported that he had some DWIs years ago but that he cut down on drinking after he once slapped his wife.  The VA psychiatrist noted that the Veteran was calm and clear, walked slowly, and that no gross abnormalities of speech or movement were noted.  The psychiatrist also noted that the Veteran seemed very depressed.  The record also indicated that the Veteran was to continue nightly prescription medication for sleep. 

In June 2007 and August 2007, the Veteran visited the VA psychiatrist again and had a GAF of 55 at both visits.  The Veteran again reported that he smokes a pack of cigarettes daily and drinks two whiskeys daily.  He again reported that he thinks the whiskeys mellow him slightly but do not really affect his mood.  He reported that he had some DWIs years ago but that he cut down on drinking after he once slapped his wife.  The VA psychiatrist noted that the Veteran was calm and clear, walked slowly, and that no gross abnormalities of speech or movement were noted.

A July 2007 treatment record with his primary care physician noted that the Veteran reported depression medication was helping and that he was going to a PTSD group. 

A January 2008 VA outpatient annual PTSD screen noted negative responses to questions regarding a frightening, horrible, upsetting event that in the past month, the Veteran had nightmares about, thought about it when he did not want to, tried hard not to think about it, went out of his way to avoid situations that reminded him of it, was constantly on guard, watchful or easily startled, felt numb or detached from others activities or surroundings.  The annual depression screen completed at the same time, indicated that the Veteran had little interest or pleasure in doing things nearly every day, and felt down, depressed or hopeless nearly every day.  He also reported that he had trouble falling or staying asleep nearly every day and felt tired or had little energy, nearly every day over the previous two weeks.  He also reported having had a poor appetite or overeating for several days over the previous two weeks. He also reported that he had thoughts that he would be better off dead or hurting himself in some way, for several days over the previous two weeks.  He also reported that he was out of his depression medication. 

A February 2008 VA treatment record reflected the Veteran's subjective complaint that diazepam (for sleep) "doesn't do anything."  The VA psychiatrist stopped the medication at that time.  that the Veteran was calm and clear, walked slowly, and that no gross abnormalities of speech or movement were noted.  The Veteran was assigned a GAF of 55. 

An April 2008 VA treatment record noted that the Veteran received a DWI in February 2008.  He continued to report that he smokes a pack  of cigarettes daily and drinks two whiskeys daily.  He also reported that he thinks the whiskeys mellow him slightly but do not really affect his mood.  He also reported that he took two prescription sleeping pills once weekly even though he only sleeps four hours.  He reported that he preferred the other sleeping medication that he had previously taken.  The VA psychiatrist restarted the sleeping medication.  The VA psychiatrist noted that the Veteran was calm and clear and no gross abnormalities of speech or movement were noted.  The psychiatrist also noted that the Veteran seemed "not very depressed."  A GAF of 55 was assigned. 

In a March 2009 written statement, the Veteran reported a flashback of shooting a woman who had grenades tied to her legs.  He reported that he had blocked the memory out of his mind until his wife died of a heart attack.  He reported that his wife made the same noise as the woman.  He reported that he has had nightmares about the shooting and other things that he was involved with in Vietnam and that he cannot sleep at night.  He also reported that after a stroke in 1999, things have gotten worse.  He reported that he continues to have nightmares and that his nerves are shot.  

In May 2009, the Veteran underwent a VA examination.  At that time, he reported occasional intrusive memories of his combat experiences but more frequently has nightmares recalling his combat experiences.  He reported that these nightmares occurred approximately 3 to 4 times per week.  He also reported distress when exposed to stimuli that reminds him of his combat experiences, such as loud noises, but that his most difficulty with PTSD symptoms began with the combination of being disabled by increasing medical difficulties and having more time on his hands, and that in 2006, his wife died of a heart attack unexpectedly.  He reported that a sound that she made while she was dying reminded him of an episode that occurred during the war that also involved death.  The Veteran also reported that he avoids situations that he knows will cause him difficulty.  He reported that in the past, he had difficulty with crowds but reported that it is less of a problem now.  He also reported a loss of interest in previously pleasurable activities such as sports.  However, he described several social activities that are still satisfying and described some degree of emotional detachment and numbness that continues, feeling that it is with anxiety and some degree of discouragement and sadness because of his physical difficulties as well as the loss of his wife.  He reported disturbed sleep patterns, awakening frequently through the night.  He also reported ongoing difficulty being irritable and short tempered.  He reported that the irritability and short temper caused friction that same week, with his girlfriend.  The examiner noted that the Veteran was hypervigilant, still having to be on guard and scan his perimeter, although he reported that and excess startle reaction were not nearly as bad as they had been in the past.  He reported that he was receiving prescription medications for treatment and had also been going to PTSD group meetings. He also reported having two drinks every night.  

Regarding his social history, he reported that he was widowed in 2006 and was currently living with his girlfriend.  He reported that he goes to the VFW almost every day to do volunteer work and enjoyed interacting with friends there.  He reported that he dropped out of school in 11th grade and was not currently employed.  In this regard, he reported to the May 2009 VA examiner that he had previously worked as a maintenance supervisor but had been on disability since 2001 due to increasing difficulties with coronary artery disease and small strokes.   

The May 2009 VA examiner also noted the Veteran's reported in-service stressors, including the episode discussed above with the woman who had grenades tied to her legs.  The Veteran also reported having to pick up body parts from a battlefield after a prolonged fire fight.  He also reported that he witnessed numerous other fellow servicemen wounded during mortar attacks and witnessing the deaths of others.  

The May 2009 VA examiner noted objective findings that the Veteran was alert, oriented and cooperative.  The examiner noted that the Veteran's mood appeared neutral.  His affect was somewhat guarded.  His thoughts were clear and he was goal oriented.  The examiner also noted that there was no evidence of delusions or hallucinations.  The examiner noted that the Veteran's cognitive abilities, including capacity for abstraction. Memory and judgment were intact.  The examiner noted that the Veteran's grooming, hygiene, speech, and communication were appropriate.  The examiner noted that there was no panic, paranoia, obsessional rituals, or suicidal ideation.  The examiner noted that there was some hypervigilance.  A GAF of 65 was assigned.  The examiner explained that the GAF score was assigned because there was an indication that the Veteran appeared to be having an upsurge of painful re-experiencing phenomenon in the form of nightmares mainly since the death of his wife and since his unplanned retirement.  

In an August 2009 written statement, the Veteran contended that he easily met the 50 percent disability level because he has greatly reduced reliability and productivity due to symptoms including flattened affect, frequent panic attacks 3-4 times per week, short and long term memory impairment, impaired judgment, disturbances of motivation and mood, unable to have effective work and social relationships, and is unable to work. 

In another August 2009 statement, the Veteran's friend L.F. reported that she had known the Veteran for more than 5 years.  She reported that she had observed him have panic attacks, depression, not know where or what he is doing, short term memory loss, and has observed him get upset when he cannot do something that requires the use of his left hand.  She also reported that the Veteran has a hard time socially and does not make friends easily.  She also reported that the Veteran has a hard time sleeping and is up all night most of the time.  She reported that he seems to have no energy and no desire to do anything. 

An October 2009 statement from the Veteran's friend, B.K., is also of record.  B.K. reported that he has known the Veteran for four or more years and has observed that the Veteran does not get along well with others.  He reported that he observed that if someone starts talking about Vietnam, the Veteran leaves or gets mad.  He also reported that the Veteran does not like big crowds. 

A VA primary care outpatient treatment record dated in August 2010 noted a positive depression screen.  The primary care physician noted the Veteran's report that "the only reason why he can't commit suicide is that he had an uncle did it and it traumatized his kids who are about the same age as his own kids. States that he couldn't do that to his own kids."   His mental status was noted as alert and oriented.

An August 2010 VA mental health initial evaluation noted that the Veteran reported that he drinks more than the recommended limit of alcohol.  The practitioner noted that according to his records- 6 drinks daily is the latest from today's primary care notes.  He reported that his sleep is "terrible" and is 3-4 hours per night. He reported having disturbing dreams at times.  He also reported that he was not on any meds for depression or anxiety at that time.  Regarding suicide risk, he reported that he had, on occasion, thought about taking his own life.  He reported that he had a plan that he would drive off into the lake and make it look like an accident, but he assured the practitioner that he would not do this to his family.  He also admitted that he had the means available to carry out the plan but was "adamant that the will not do this."  He reported that the thing that would keep him from harming himself is that he would not want to traumatize his kids or grandkids.  He also reported that he has not thought about harming others and that he can control his temper.  He reported that he had gotten in barroom brawls before.  He reported that the thing that keeps him from harming others at this point is, "I learned to control temper, I just walk off now."  

Another August 2010 mental health nursing note included the Veteran's report that he has sleeping issues.  He reported that he goes to sleep at 01AM and is awake at 04AM.  He reported that he does not feel rested.  He reported that he falls asleep in the office chair at the computer.  He reported thoughts of suicide, by driving his vehicle off in a lake but reported that he could not do it as it would cause his kids a great deal of trauma.  He reported that he previously attended weekly PTSD group meetings for a while but the gas prices got so high he had to stop going.  He also reported that he generally has 4-5 drinks per day over the whole day and that he has never been in detox.

A subsequent August 2010 mental health consult noted that the Veteran reported that he was better than when the VA physician last saw him, in April 2008, but that he was not back to normal.  He reported that his main complaint was a Vietnam memory which had been out of his memory for thirty years, but flashbacks started about 2003 and 2004.  He also reported that his sleep is terrible.  He also reported that he gardens and expects to volunteer some at the VA. He reported that he is active in VFW.  The VA physician noted objective findings as follows: he is calm and clear; he walks slowly without a cane; no gross abnormalities of speech or movement are noted; he seems not very depressed; there is no evidence of formal thought disorder.  He was assigned a GAF of 55.

A September 2010 VA mental health note noted the Veteran's complaints regarding new medication prescribed by the VA psychiatrist, Dr. S.  He reported the medication made him grouchy, groggy or just did nothing, depending on the dosage.  He reported that he sleeps about four to five hours. "I just can't get to sleep before two o'clock - I don't care what I do."  He reported that he drinks four to five drinks a day. He starts with one drink at the club and then goes home and drinks there and plays on the computer - so he won't get another DWI.  He also reported that he smokes a pack of cigarettes daily.  The VA psychiatrist noted objective findings as follows: the Veteran was calm and clear; he walked slowly without a cane; no gross abnormalities of speech or movement are noted; he seemed "not very depressed;" "there is no evidence of formal thought disorder."  A GAF of 55 was assigned.  

Another September 2010 VA mental health note included subjective reports that the Veteran's sleep improved fifty percent.  The Veteran reported that he gets to sleep by midnight and sleeps until at least 6am and doesn't feel "spaced out."  The Veteran's history regarding flashbacks as well as his current activities of gardening and activity with VA and VFW were again recorded.  The VA psychiatrist again noted objective findings that the Veteran was calm and clear, he walked slowly without a cane, and no gross abnormalities of speech or movement were noted.  The VA psychiatrist again noted that the Veteran seemed "not very depressed." And the psychiatrist noted that "there is no evidence of formal thought disorder."  A GAF of 55 was assigned.  

An October 2010 VA outpatient treatment record noted that the Veteran's mental status was alert and oriented.  He was positive for depression but was not suicidal.  A November 2010 VA treatment record noted the same. 

At his November 2010 hearing before the Board, the Veteran reported that he experiences nightmares and that he often feels irritability where he feels like he might be close to being very angry.  T. page 16.  He also reported that he feels suicidal and depressed.  Id.  He reported that he avoids crowds.  Id.  He also reported that he has VFW activities outside the house.  T. page 17.  He reported that he does not experience panic attacks "anymore" and that he "pretty much" has them "under control."  Id.  He followed up the statement by reporting that he still has them but not often.  Id.  He also reported that he experiences both audio and visual hallucinations.  Id.  He reported short term memory problems.  T. page 18.  

A December 2010 VA mental health note contained the Veteran's report that he takes medication for restless legs about twice weekly, when he feels restless before bed.  He also reported that he gets 6-7 hours of sleep.  Objective findings were again "He is calm and clear. He walks slowly without a cane. No gross abnormalities of speech or movement are noted. He seems not very depressed. There is no evidence of formal thought disorder."  A GAF of 55 was assigned.   

Vet Center treatment records indicate that the Veteran began treatment in December 2010.  In the December 2010 intake assessment, he reported that he did not have suicidal thoughts although he had a suicidal plan.  He explained that he felt suicidal in the past after the death of his wife.  His plan was to drive off of a bridge but he denied any present suicidal ideation.  He denied any homicidal thoughts.  He reported an alcohol problem and reported that he drinks 6-7 drinks per day.  The Vet Center counselor noted that the Veteran's appearance was neat, his manner was friendly and cooperative, his intelligence was average and speech was appropriate.  He was oriented to time, place and person.  His memory function was normal.  His affect was appropriate.  His associations were within normal limits.  His motor activity was relaxed, at ease.  His judgment was fair.  The intake examiner noted that he had no delusions, no disorganized thinking, no hallucinations, and no grossly disorganized catatonic behavior. The examiner noted that his appetite was average and that he had not had any recent weight change.  The examiner noted sleep disturbance including early and middle insomnia.  The examiner also noted that the Veteran reported an alcohol problem and that he has 6-7 drinks per day. 

Another December 2010 Vet Center treatment record noted the Veteran's complaints of symptoms including "stress, anxiety, mood changes, suicidal thoughts, feelings of grief, anger problems, depression and feelings of sadness, loss of memory (e.g. losing glasses, keys), nightmares [bi-weekly], intrusive thoughts, sleeps 3-4 [hours per night] and a history of panic attacks 2-3 times [per week] now 1 or..." (end of treatment record.)  Another December 2010 Vet Center record noted his complaints of "temper problems, sleep disturbance, and intrusive dreams and thoughts."  A subsequent December 2010 Vet Center record noted that the Veteran "continues to have problems related to PTSD i.e., trouble sleeping, nightmares and social isolation." The therapist noted that the Veteran was depressed and "wishing for Christmas to be over with."  

A January 2011 Vet Center record noted the Veteran's complaints that he has nightmares of shooting the booby-trapped woman in Vietnam, flashbacks and intrusive thoughts.  He reported that he was happy in his current marriage.  The therapist noted that the Veteran got tearful when he told his Vietnam event and that he still feels guilt.  The Veteran also reported that he and his wife socialize often at the VFW. 

A February 2011 Vet Center record noted that the Veteran was prompt to his appointment.  He discussed his drinking habits and reported that he drinks at a rate that he rarely gets drunk.  He also reported that he actively participates at the VFW by serving as cook and bartender.  He reported that he used to have a bad temper and would fight with men and women.  He reported that he has made the decision not to aggress physically and has not shown his temper in years.  He reported a recent nightmare.  The therapist noted that the Veteran "voiced no complaints.  He discussed his trips as a means of relaxing and getting away from stress.  He has trouble staying asleep but with daytime naps is getting 6-7 hours of sleep a day."

A March 2011 Vet Center record noted that the Veteran discussed his drinking again and reported that he was unmotivated to change.  He reported that while alcohol "may have been a means of coping after Vietnam, it was no longer."  He reported that he likes the taste of alcohol.  He reported that he volunteers his time at the VFW where "drinking is part of that culture."  The therapist noted that the Veteran bragged about the good marriage that he has.  The therapist's assessment noted that the Veteran seemed to be in good spirits.  He was verbal and polite.  Insight and judgment were "only fair."  A Vet Center record dated in June 2011 noted that the Veteran had not been seen for three months and that the case was closed for lack of follow-up treatment. 
 
VA outpatient treatment records dated in July 2011 and September 2011 contained depression screens that noted the Veteran was depressed but not suicidal, and his mental status was alert and oriented. 

In December 2011, the Veteran underwent another VA examination.  At that time, he reported  current problems with depression, lack of energy, dependence on others, excessive anger and irritation, sleep disturbance, nightmares, nervousness, and low self-esteem.  He reported that he is depressed "a lot" and that when he is depressed he drinks.  He reported that he drinks about a half-gallon of whiskey per week, more than in the past, and that he is depressed because of a stroke he had and his wife's death in 2006.  He reported that he is nervous about everything.  He reported that he does not like to drive or shop.  He reported that when he shops, he does so quickly.  He reported that he often goes to restaurants and is able to relax initially but is ready to leave as soon as he is done eating.  He reported that he usually goes shopping with his girlfriend.  He reported that he has not been to the movies since he saw "Platoon" many years ago.  He reported nightmares 2-3 times per month about his Vietnam experiences, including shooting a woman who had hand grenades tied to her ankles.  He reported problems falling asleep and that the will "lay there and lay there."  He reported that he sleeps for 4-5 hours and then is up for the rest of the night.  He reported that he sometimes uses over the counter medication to fall asleep.  He reported that he becomes angry easily and used to fight but now tries to walk away and get away from the situation.  He reported that he was in a fight several years ago.  He reported that at times he argues, but tries to get away.  He reported that he has problems concentrating especially when someone is trying to tell him something.  He reported that they often have to tell him something 2-3 times before he comprehends what they are saying.  He reported that he used to read but cannot focus now.  He reported that when he drives, he misses turns quite often. 

At the December 2011 VA examination, the Veteran also reported that his last job was working as a mechanic for a laundry.  He reported that it ended in 2002 because he could no longer do the physical work required.  He also reported that he had been married for 35 years before his wife died of a heart attack while they were on vacation.  Subsequently, he has been in a relationship and married a year prior to the examination.  The wedding took place outside the country and is not recognized in the United States.  He reported that he gets along "alright" with his wife.  He reported numerous physical health problems.  He also reported that he has significant alcohol problems but that he has never been to treatment.  He reported having financial stress.  He also reported that he used to attend mental health treatment but had none at the time of the examination.  He reported that gas prices were too high for him to attend group therapy regularly.  He reported that he occupies himself by playing games on the computer.  He reported that he and his wife go out to eat and to the VFW and that they both volunteer at the VFW to do kitchen work and waiting on tables.  The Veteran reported that he does not have any friends other than the people that he sees at the VFW.  He reported some concentration problems when he drives.  

The December 2011 VA examiner noted objective findings as follows:  The Veteran presented as a well-nourished man who was dressed casually and demonstrated appropriate grooming and hygiene.  He spoke in a quick manner and sometimes mumbled so that the examiner needed repeats at times.  His affect was sad and overall mood seemed depressed.  His orientation was appropriate and thinking was spontaneous and logical.  His thought content was notable for preoccupation with events that occurred in Vietnam.  His relationships with others seemed fair in quality with a medium amount of contact and a preference for contact rather than being alone.  His self-esteem is low.  He was easily distracted during the interview.  His reasoning skills indicated that capacity for abstract thinking with an estimated intellectual functioning level in the average range.  His judgment is diminished by his depression leading him to use alcohol excessively.  He does not seek mental health treatment because he reports "I don't think it can be fixed."  In relating to the examiner, he was open and cooperative with fair eye contact.  

The December 2011 VA examiner also noted that the Veteran's PTSD continues to be manifested by intrusive memories, nightmares, diminished interest in normal activities, detachment from others, restricted affect, sleep disturbance, concentration problems, and hypervigilance.  The examiner also noted that the Veteran uses alcohol in an attempt to cope with some of his PTSD symptoms.  The examiner noted that the Veteran's problems are occurring on a daily basis and are chronic in duration.  The examiner noted that intensity is moderate with impaired social relationships, occupational functioning, judgment, mood, and range of activities.  The examiner noted that the Veteran's PTSD affects his ability to shop and go to movies in a relaxed fashion.  The examiner noted that the Veteran demonstrates reduced reliability and productivity in his occupational and social functioning because of flattened affect, impaired concentration, impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  The examiner noted that the Veteran's PTSD does not preclude employment but does have a significant negative effect on his employability because of its effects on his concentration, social comfort, abilities to deal with conflict, emotional stability, and frustration tolerance.  The examiner assigned a GAF of 53 and explained that the score was "due to few friends and low tolerance for social contact except in familiar places with familiar people." 

A January 2012 VA outpatient treatment record contained a depression screen that was negative and the Veteran was not suicidal.  His mental status was noted to be alert and oriented.  

A March 2012 VA mental health record noted that the Veteran stopped his meds "because they upset my stomach." The treatment record also noted his report that he is getting six to seven hours sleep nightly now.  The record also noted that the Veteran smokes a pack of cigarettes daily and says he will not stop now.  The record also noted the Veteran's report that he drinks four to five drinks a day.  He reported that he starts with one drink at the club and then goes home and drinks there and plays on the computer - "so he won't get another DWI."  Objective findings were as follows: "He is calm and clear.  He walks slowly without a cane. No gross abnormalities of speech or movement are noted. He seems not very depressed. There is no evidence of formal thought disorder."  A GAF of 55 was assigned.  

At the March 2012 VA mental health evaluation, the Veteran answered "yes" to the question of whether he had serious or life threatening health problems but answered "no" to the question of whether he had problems with marriage, family or close personal relationships.  He also reported that he had no problems with work or unemployment; that he had no difficult finances; no legal problems; no discharge from psych hospitalization in last year; and no other stressors.  The VA psychiatrist noted that the Veteran "may have suicidal thoughts, but no plan, intent or behavior."

VA outpatient treatment records dated in June 2012 and July 2012 noted that the Veteran's mental status was alert and oriented, that he was not depressed and not suicidal. 

Following a review of the relevant evidence of record, which includes VA treatment records dated through August 2012 (as discussed above the VA outpatient treatment records dated after August 2012 are duplicative of previously reported symptoms and are not relevant), the Veteran's own statements, statements from the Veteran's friends, Vet Center records, and the VA examination reports dated in May 2009 and December 2011, the Board concludes that the Veteran is not entitled to an initial rating in excess of 50 percent for his PTSD.  Specifically, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of flattened affect, impaired concentration, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, episodic suicidal ideation, nightmares, difficulty sleeping, flashbacks, panic attacks and one episode of a hallucination without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board finds that such symptomatology, to specifically include the Veteran's episodic suicidal ideations, panic attacks, and one episode of a hallucination are contemplated in his current 50 percent rating.

As indicated previously, the next-higher 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  The Board finds that, despite his episodic suicidal ideation, flashbacks, intrusive thoughts, and panic attacks that sometimes occur more frequently than once per week, the Veteran's PTSD symptomatology on the whole does not more nearly approximate a 70 percent rating.

With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that the treatment records and statements do not indicate that the Veteran has obsessional rituals at all, much less rituals which interfere with routine activities.  The Board acknowledges that the May 2009 VA examiner noted that there was some episodic hypervigilance but no obsessional rituals.  

Regarding the Veteran's speech, the Board acknowledges that the December 2011 VA examiner found that the Veteran mumbled at times and that the examiner had to ask him to repeat himself at times.  However, other treatment records have noted his speech to be appropriate.  Significantly, his speech has never been described as illogical, obscure, or irrelevant.

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, the Veteran and his friend, L.F., made statements reporting his panic attacks.  One Vet Center treatment record also noted a report of panic attacks sometimes occurring more than once per week.  However, VA outpatient treatment records do not indicate that the Veteran reported panic attacks.  Similarly, the VA examination reports do not indicate that the Veteran reported panic attacks.   Significantly, the  May 2009 and December 2011 VA examiners did not indicate that the Veteran was unable to maintain his activities of daily living.  The 50 percent disability rating contemplates panic attacks once per week.  The Board finds that, despite evidence that the Veteran may have had panic attacks more than once per week, there is no evidence that any such attacks affected his ability to function independently, appropriately, and effectively.  Further, although many of his treatment records have contained positive depression screens, the Veteran's reported periods of depression have not been shown to affect his ability to function independently, appropriately, and effectively.  Moreover, several treatment records dated in 2012 noted that he reported that he was not depressed.   

Additionally, there is no evidence that the Veteran suffers from impaired impulse control during the current appeal period.  In this regard, he reported having a short temper, that he slapped his wife once 15 years post-service, and that he used to get in fights.  However, objective examination did not reveal impaired impulse control.  Further, in August 2010, the Veteran reported that he had learned to control his temper.  In December 2011, he reported that when he gets angry, he walks away. 

Furthermore, the Veteran has never been noted to have spatial disorientation.  In this regard, VA treatment records dated during the course of the appeal reflect that the Veteran was consistently alert and oriented.  Likewise, at his May 2009 and December 2011 VA examinations, he was noted to be fully oriented.

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed and well-groomed.  

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board acknowledges that the December 2011 VA examiner noted the Veteran is not precluded from employment due to his PTSD but that his PTSD "has a significant negative effect on employability because of its effects on his concentration, social comfort, abilities to deal with conflict, emotional stability and frustration tolerance."  However, the Board finds that, while the Veteran is unemployed, the evidence fails to demonstrate that such is due solely to his PTSD. In this regard, he consistently reported to VA treatment providers that he stopped working due to his physical disorders, after working as maintenance supervisor for many years.  The Board acknowledges the Veteran's December 2006 report in a VA treatment record that he has lost jobs due to anger as well as his August 2009 statement in support of his claim for increased rating for PTSD, he noted that he was "unable to work at all."  However, he has explained in other statements, including in sworn testimony before the Board, that he is unemployed due to physical disabilities not currently on appeal.  In addition, the May 2009 and December 2011 VA examiners noted that the Veteran participated in volunteer activities at the VFW.  The Veteran himself made statements that he went to the club daily, worked at the VFW as bartender and waiter, and that he wanted to volunteer with VA.  

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that he had been married for 35 years before his wife died in 2006.  Subsequently, he became involved with his significant other with whom he is still in a relationship.  He also reported that he visited the club daily and volunteers with the VFW regularly.  The Board acknowledges the Veteran's friend, B.K.'s, observation that the Veteran does not like big crowds and does not like to hear people talking about Vietnam.  However, the Board finds that these preferences do not inhibit his ability to establish and maintain effective relationships.  Moreover, the Board places a high probative value on the December 2011 VA examiner's assessment that the Veteran's "relationships with others seem fair in quality with a medium amount of contact and a preference for contact rather than being alone."  Based on the foregoing, the Board finds that the Veteran is able to establish and maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include flashbacks, intrusive memories, and difficulty sleeping.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In reaching this decision, the Board observes that the May 2009 VA examiner found that the Veteran's PTSD symptoms appeared to be controlled by medications and that there were no significant impairments in occupational and social functioning.  Further, the May 2009 and December 2011 VA examiners found that the Veteran's PTSD symptoms were moderately severe and impacted his social functioning but he was still able to successfully participate in extracurricular activities.  Moreover, the Board finds that the evidence of record, as discussed in detail above, supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than moderately severe or severe symptomatology.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  According to the DSM-IV, a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a).

In this regard, GAF scores of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.

VA outpatient treatment providers have assigned GAF scores ranging from 46 to 55.  The May 2009 VA examiner assigned a GAF score of 65, indicating mild symptoms, while the December 2011 VA examiner assigned a GAF score of 55, indicating moderate symptoms.  The Board acknowledges that treatment records dated in 2007 assigned GAF scores indicating serious symptoms; however, a review of the subjective and objective findings associated with those GAF scores reveals that the Veteran's symptoms were substantially the same as they were when he was assigned GAF scores of 55.  As the Veteran has predominantly been assigned GAF scores reflecting moderate symptoms and the evidence of record, as detailed previously, supports moderate GAF scores, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 50 percent rating and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there is no evidence of hallucinations, delusions, or significant cognitive impairment found on mental status examination.  VA treatment records have consistently found the Veteran's thought process and content to be logical and goal-directed with no delusions.  The Board acknowledges a VA treatment record dated in December 2006 contained the Veteran's report that he thought he saw an arm in his backyard, however, there is no indication that the Veteran had any other auditory or visual hallucinations.  Moreover, such occurred prior to the award of service connection in January 2007 and not during the current appeal period.

Furthermore, as indicated previously, the evidence reflects that, while the Veteran is unemployable, such is not due to his PTSD. Additionally, the evidence reflects that he is active in a community organization and has social relationships with his wife and friends at the VFW.  Furthermore, he has reported that he desired to do volunteer work.  There is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable, or even improved, throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Nevertheless, the Board observes that no psychiatric hospitalization has been noted.  Further, as discussed above, the Veteran has reported that he is unemployed due to his physical disabilities, which are not currently on appeal.  The Board acknowledges the conclusion by the December 2011 VA examiner that the Veteran's PTSD has a "significant negative effect on the Veteran's employability because of its [effects] on his concentration, social comfort, abilities to deal with conflict, emotional stability, and frustration tolerance"; however, these effects are contemplated by the scheduler rating criteria.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability due to PTSD.  The Board acknowledges that in an August 2009 statement in support of his claim for increased rating for PTSD, he noted that he was "unable to work at all."  However, he has explained in other statements, including in sworn testimony before the Board, that he is unemployed due to physical disabilities not currently on appeal.  Moreover, as previously discussed, the clinical evidence of records fails to indicate that the Veteran's PTSD renders him unemployable.  Therefore, the question of entitlement to a TDIU has not been raised.     

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


